Appellant has filed a motion complaining of the following fact conclusion in the opinion of the majority of this court:
"Mr. Baxter's deed of assignment to his trustee of March 9th, 1927, neither expressly conveyed the leasehold interest in question, nor valued it at Five Hundred ($500.00) Dollars, and he testified on this trial that he neither intended nor understood thereby to alienate anything that belonged to his wife, or that was exempt, the deed in general terms merely purporting to convey "all his real and personal estate, other than that which is by law exempt from execution."
This statement, while literally accurate, if considered by itself would be misleading. The record speaks for itself and the facts upon this issue are uncontradicted. Other statements in the opinion of the majority show that Mr. Baxter, as a supplement to his deed of assignment, signed and swore to a list or inventory of the property conveyed by his deed and the value thereof. This list or inventory contains the leasehold interest in question described as follows: "Lease of store building and residence at LaWard, Texas, expiring in May, 1929, $500.00."
When the opinion of the majority is read as *Page 532 
a whole, the statement complained of in the motion can only be taken as the conclusion of the majority, that the signing and verifying by Mr. Baxter of the inventory and value of the property covered by his deed cannot be considered as a part of the conveyance, as was done in the dissenting opinion. With this explanation I do not think that the statement complained of in the motion is materially erroneous, and the motion to correct it was properly overruled.
Motion overruled.